                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION


    Ndabezinhle Ncozana,
                                                        CASE NO. 4:19 CV 508
                 Petitioner

                v.
                                                        JUDGE JEFFREY J. HELMICK


    Kristjen Neilsen,
    Secretary Of State,                                 MEMORANDUM
                                                        OPINION AND ORDER
                 Respondent




    Pro se petitioner Ndabezinhle Ncozana has filed a petition for writ of habeas corpus, alleging he

has been in Immigration and Customs Enforcement detention for more than twenty months in

violation of his due process rights. (Doc. 1.) I construe this action as a petition for habeas corpus

relief under 28 U.S.C. § 2241.

    Petitioner did not pay the required filing fee or move to proceed in forma pauperis. Consequently,

on April 30, 2019, Magistrate Judge Burke issued an order requiring petitioner to either pay the filing

fee or complete and file a financial application to proceed in forma pauperis. (Doc. 4.) The order

stated that petitioner was required to comply with its terms within thirty days from the date it was

issued or he would have to pay the full filing fee if he wished to proceed with the case. (Id.) The

court’s docket indicates that a copy of the deficiency order was mailed to petitioner at his address of

record on that same day.

        Rule 41(b) of the Federal Rules of Civil Procedure authorizes courts to dismiss a case for

failure to prosecute or to comply with a court order as a tool to effectively manage their docket. Fed.
R. Civ. P. 41(b); see also Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362-63 (6th Cir. 1999) (citation

omitted). Courts consider four factors when determining whether a case is subject to dismissal for

failure to prosecute: “(1) whether the party’s failure is due to willfulness, bad faith, or fault; (2)

whether the adversary was prejudiced by the dismissed party’s conduct; (3) whether the dismissed

party was warned that failure to cooperate could lead to dismissal; and (4) whether less drastic

sanctions were imposed or considered before dismissal was ordered.” Wu v. T.W. Wang, Inc., 420

F.3d 641, 643 (6th Cir. 2005) (quoting Knoll, 176 F.3d at 363).

        First, I find that petitioner’s failure to comply with the deficiency order was due to his

willfulness and fault because he failed to pay the court’s filing fee or file a motion to proceed in forma

pauperis. Second, respondent has not been prejudiced by petitioner’s failure to pay the filing fee. As

to the third factor, the deficiency order warned petitioner that failure to comply may result in

dismissal of this action. Finally, I conclude that an alternate sanction would not be effective because

petitioner already has failed to fulfill his obligation to prosecute this case and ignored the deficiency

order. After balancing these factors, I exercise my discretion to dismiss this action without prejudice

pursuant to Rule 41(b). White v. City of Grand Rapids, 34 F. App’x 210, 211 (6th Cir. 2002) (affirming

district court’s dismissal without prejudice for want of prosecution where pro se plaintiff was ordered

to pay filing fee and warned that failure to comply may result in dismissal, but order was returned to

the court bearing the notation “Paroled” and plaintiff failed to apprise the court of his current

address).




                                                        2
       Accordingly, this action is dismissed without prejudice. I certify, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.



       IT IS SO ORDERED.




     Dated: December 30, 2019                         s/ Jeffrey J. Helmick
                                                 Jeffrey J. Helmick
                                                 UNITED STATES DISTRICT JUDGE




                                                     3
